                                                                                          FILED
                                                                                 2019 Aug-31 PM 04:00
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION


 HUEY LOVELL KENNEDY,                     )
                                          )
       Petitioner,                        )
                                          )
 v.                                       )   Case No.: 5:16-cv-1140-MHH-SGC
                                          )
 JEFFERSON S. DUNN, et al.,               )
                                          )
       Respondents.                       )

                            MEMORANDUM OPINION
      With the assistance of counsel, Mr. Kennedy filed this habeas corpus action

pursuant to 28 U.S.C. § 2254. On July 31, 2019, the magistrate judge entered a

report in which she recommended that the Court deny Mr. Kennedy’s habeas petition

as time-barred. (Doc. 8). The magistrate also recommended against the issuance of

a certificate of appealability. (Doc. 8). The magistrate judge informed the parties

of their opportunity to object to her report within 14 days. No party has filed

objections to the report.

      A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district court reviews legal conclusions in a report de novo and reviews for plain

error factual findings to which no objection is made. Garvey v. Vaughn, 993 F.2d
776, 779 n. 9 (11th Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749 (11th

Cir. 1988); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir. 2006).

      Having reviewed and considered Mr. Kennedy’s petition (Doc. 1), his

arguments concerning equitable estoppel (Doc. 7), and the magistrate judge’s report

and recommendation (Doc. 8), the Court agrees that Mr. Kennedy waited too long

to file his federal habeas petition, and, under binding precedent, he has not

established a basis for equitable tolling. The Court adopts the magistrate judge’s

factual findings and accepts her recommendations. The Court denies the petition for

writ of habeas corpus as time-barred. By separate order, the Court will dismiss this

matter with prejudice.

      For the reasons set forth in the report and recommendation (Doc. 8, p. 9) and

pursuant to Rule 11 of the Rules Governing 2254 Cases, this Court will not issue a

certificate of appealability. If he wishes to appeal, Mr. Kennedy may request a

certificate from the Eleventh Circuit Court of Appeals.

      A separate order will be entered.

      DONE and ORDERED this 31st day of August, 2019.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE




                                          2
